Title: From Thomas Jefferson to Archibald Stuart, 21 June 1796
From: Jefferson, Thomas
To: Stuart, Archibald


                    
                        Dear Sir
                        Monticello June 21. 96.
                    
                    The bearer hereof is Mr. Volney the celebrated traveller and author of several works highly esteemed in Europe. His name will also have been known to you among the worthies of the first National assembly of France. As he takes Staunton in his rout Westward I take the liberty of committing him to your good offices while there. He wishes to supply himself there with a cheap horse, just sufficient to bear him to Kentuckey. If you can guide him in his researches you will oblige me and serve him also who from his merit and talents is well worthy of your care of him. I am with great and sincere esteem Dr. Sir Your friend & servt.
                    
                        Th: Jefferson
                    
                